856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Todd EDMONDS, Plaintiff-Appellant,v.James H. MONTGOMERY, Defendant-Appellee.
No. 88-5366.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

1
Before KEITH and DAVID A. NELSON, Circuit Judges, and PATRICK J. DUGGAN, District Judge.*

ORDER

2
The plaintiff moves for counsel on appeal from the district court's order dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The plaintiff is a prisoner at the Luther Luckett Correctional Facility in LaGrange, Kentucky.  The defendant is the manager of the prison print shop.  In his complaint, the plaintiff alleged that the defendant reassigned the plaintiff from his job in the print shop solely on the basis of race.  The district court entered an order sua sponte dismissing the case as frivolous under 28 U.S.C. Sec. 1915(d).


4
Upon consideration, we agree with the holding of the district court that the plaintiff had no property interest in the prison job which would entitle him to due process protection regarding reassignment from that job.  We also hold that the plaintiff's allegations of racial discrimination were conclusory.   See Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).


5
Accordingly, the motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation